Title: From George Washington to Anne-César, chevalier de La Luzerne, 6 December 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 6th Decemr 1782
                        
                        I have been honored with your Excellency’s favor of the 30th ulto. You may be assured I shall continue,
                            agreeable to your desire, to communicate any material occurrences respecting the enemy’s naval Force at New York.
                        I expect the Count de Rochambeau tomorrow—When I shall deliver into his hands, the packet which accompanied
                            your Excellency’s note of the 2d inst.
                        Chevalier Chastellux is now here and sets out tomorrow morning for Philadelphia by way of Bethlehem.I have
                            the honor to be with perfect Respect Your Excellency’s Most obt and hble servt
                        
                            Go: Washington
                        
                    